Houghton, J. (dissenting):
I think this judgment should be affirmed without modification. No question of coupons or separate and independent contract as to interest represented by them is involved. An ordinary bond and mortgage is the subject óf the action.
In my opinion the Statute of Limitations did not begin to run on the installments of interest 'until the bond itself was due.
If the rule enunciated in the prevailing ^opinion be correct, annual installments of interest bn a fifty-year bond, not represented by independent coupons, .could be recovered for only twenty years, although fifty years’ interest was unpaid and the bond only presently due. The holder of an obligation may insist upon payment of liis interest when due or he may let it accumulate.
Frequently ordinary notes provide for payment of interest annually for a term of years. ' The effect of the rule would be to prevent recovery of interest on such notes for more than six years prior to bringing the action. Although agreement be made as to time, of payment of interest still the interest remains an incident of the debt itself, and it should be controlled by the limitation. pre- ‘ scribed for the principal obligation. Such is the holding in Massachusetts (Ferry v. Ferry, 2 Cush. 92) and in Vermont (Grafton Bank v. Doe, 19 Vt. 463), and it impresses me as sound. The presént action was brought upon the bond before it outlawed, and I think the plaintiff was entitled to recover, all the unpaid interest thereon, whether the samé was payable more than- twenty years prior or not.
I, therefore, vote to affirm the judgment.
Judgment modified as directed in opinion, and as modified affirmed, without costs. • Settle order on notice.